UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                         )
FRIENDS OF ANIMALS,                      )
                                         )
                        Plaintiff,       )
                                         )
        v.                               )    Civil Action No. 16-1503 (ABJ)
                                         )
SCOTT PRUITT,                            )
in his official capacity as              )
Administrator of the United States       )
Environmental Protection Agency, et al., )
                                         )
                        Defendants.      )
____________________________________)

                                             ORDER

       Plaintiff Friends of Animals originally filed this action on July 22, 2016 against the United

States Environmental Protection Agency (“EPA”) and Scott Pruitt in his official capacity as EPA

Administrator, 1 alleging that defendants unreasonably delayed in responding to a May 19, 2015

rulemaking petition regarding the review and potential cancellation of the registration of ZonaStat-

H, a pesticide used to control reproduction of wild horses. Compl. [Dkt. # 1] ¶¶ 1–2; 62–65.

Plaintiff requested that the Court “declare that the Defendants have violated the APA by

unreasonably delaying issuance of a final decision on the Petition,” and it sought a court order to

require “the Defendants to make a final decision on the Petition within sixty days.” Id. at 11.

       On October 18, 2016, the Court granted the parties’ joint motion to stay all proceedings

while they engaged in settlement discussions. Min. Order (Oct. 18, 2016). Then, on January 17,

2017, the parties jointly reported that the EPA had issued a final decision denying plaintiff’s



1        Plaintiff’s complaint named former EPA Administrator Gina McCarthy. Pursuant to
Federal Rule of Civil Procedure 25(d), the Court automatically substitutes her successor, Scott
Pruitt, as a defendant.
petition. See Joint Status Report [Dkt. # 11] ¶¶ 4–5. The Court then ordered plaintiff to show

cause why the matter should not be dismissed as moot. Min. Order (Jan. 17, 2017). In response

to the Court’s order, plaintiff filed a motion for leave to file an amended complaint, but it did not

attach a copy of its proposed amended pleading. See Pl.’s Resp. to Jan. 17, 2017 Min. Order &

Mot. for Leave to File Am. & Suppl. Compl. [Dkt. # 13] (“Pl.’s Mot.”).

       Plaintiff stated that the amended pleading it intended to file would allege that the denial of

the rulemaking petition was “arbitrary, capricious, contrary to underlying law, and an abuse of

discretion,” in violation of the Administrative Procedure Act. Pl.’s Mot. at 2. On February 1,

2017, defendants opposed plaintiff’s motion for leave to amend and filed a motion to dismiss for

lack of subject matter jurisdiction based on the mootness of the original complaint. Defs.’

Combined Opp. to Pl.’s Mot. & Mot. to Dismiss [Dkt. # 14] (“Defs.’ Mot.”) at 1. Plaintiff does

not dispute that defendants’ response to the rulemaking petition renders the original complaint

moot, but it argues that the Court should allow plaintiff to amend the complaint to challenge the

agency’s response to its petition. Pl.’s Reply in Supp. of Mot. for Leave to File Am. and Supp.

Compl. (“Pl.’s Reply”) at 1–2.

       The Court will deny plaintiff’s motion for leave to file an amended and supplemental

complaint because it fails to comply with the procedural requirements of Local Civil Rule 7(i). “A

motion for leave to file an amended pleading shall be accompanied by an original of the proposed

pleading as amended.” LCvR 7(i). The Court of Appeals has repeatedly “faulted litigants for [the]

shortcoming” of failing to attach a copy of their proposed amended complaint to a motion for leave

to file an amended complaint, Schmidt v. United States, 749 F.3d 1064, 1069 (D.C. Cir. 2014),

citing Rollins v. Wackenhut Servs., Inc., 703 F.3d 122, 130–31 (D.C. Cir. 2012), and it noted in

Schmidt that failure to attach a copy of a proposed amended complaint is a reason to deny a motion



                                                 2
for leave to amend. Id. Here, plaintiff has failed to attach a proposed amended complaint to its

motion for leave to file an amended complaint and the motion to amend the complaint will be

denied.

          The Court will also grant the defendants’ motion to dismiss the existing complaint as moot.

Federal courts are courts of limited jurisdiction and the law presumes that “a cause lies outside this

limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see

also Gen. Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court of limited

jurisdiction, we begin, and end, with an examination of our jurisdiction.”). “[B]ecause subject-

matter jurisdiction is ‘an Art[icle] III as well as a statutory requirement . . . no action of the parties

can confer subject-matter jurisdiction upon a federal court.’” Akinseye v. District of Columbia,

339 F.3d 970, 971 (D.C. Cir. 2003), quoting Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de

Guinee, 456 U.S. 694, 702 (1982).

          Article III, section 2 of the Constitution permits federal courts to adjudicate only “actual,

ongoing controversies.” Honig v. Doe, 484 U.S. 305, 317 (1988), citing Neb. Press Ass’n v. Stuart,

427 U.S. 539, 546 (1976); Preiser v. Newkirk, 422 U.S. 395, 401 (1975). “This limitation gives

rise to the doctrines of standing and mootness.” Foretich v. United States, 351 F.3d 1198, 1210

(D.C. Cir. 2003). A case becomes moot when “the court can provide no effective remedy because

a party has already ‘obtained all the relief that [it has] sought.’” Conservation Force, Inc. v. Jewell,

733 F.3d 1200, 1204 (D.C. Cir. 2013), quoting Monzillo v. Biller, 735 F.2d 1456, 1459 (D.C. Cir.

1984). “Federal courts lack jurisdiction to decide moot cases because their constitutional authority

extends only to actual cases or controversies.” Id., quoting Iron Arrow Honor Soc’y v. Heckler,

464 U.S. 67, 70 (1983).




                                                    3
       Here, plaintiff concedes that the claim in the original complaint is moot. Pl.’s Reply at 1.

Plaintiff sought a court order declaring defendants in violation of the APA for unreasonably failing

to respond to plaintiff’s petition, and an order requiring defendants to make a final decision on the

petition, Compl. at 11, and it has received that relief because defendants have responded to the

petition. Because the claims in the original complaint are moot, the Court lacks subject matter

jurisdiction over this case, and plaintiff will be required to file a new civil action if it wishes to

challenge the merits of the agency’s final decision.

       Therefore, pursuant to Federal Rules of Civil Procedure 12 and 58, it is hereby

       ORDERED that plaintiff’s motion for leave to file an amended and supplemental

complaint [Dkt # 13] is DENIED. It is

       FURTHER ORDERED that defendants’ motion to dismiss [Dkt. # 15] is GRANTED.

       SO ORDERED.




                                               AMY BERMAN JACKSON
                                               United States District Judge

DATE: June 29, 2017




                                                  4